[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Pursuant to Judge Joseph L. Steinberg's order of April 12, 2000, the plaintiffs Motion for Change of Venue was re-argued on May 30, 2000. The plaintiff appeared pro-se and the defendant was represented by counsel.
The plaintiff is now a Middletown resident and the minor child of the parties attends school and day care in Middletown. The defendant lives in Wethersfield. The defendant also has another child support matter in Middletown handled by the office of Support Enforcement in that court.
Under these circumstances the Court is of the opinion that this matter should be transferred to the Middlesex Judicial District for both the convenience of the parties and judicial resource, which may include family relations referrals and support enforcement actions.
The Motion for Change of Venue is granted and this case is ordered transferred to the Superior Court for the Judicial District of Middlesex.
  ___________________, J. Klaczak